Case 1:20-cv-04678-FB-RLM Document 32 Filed 04/30/21 Page 1 of 3 PageID #: 221




Writer’s email: Brett@iLawco.com




                                                               April 30, 2021


VIA ECF
Judge Roanne L. Mann
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201

                              Weiss vs. The Sukkah Company, LLC et al.
                               Civil Case No. 1:20-cv-04678-FB-RLM

Dear Judge Mann:

         We represent the plaintiff in the above-referenced action. We write with the consent of
the defendants pursuant to Your Honor’s Minute Entry dated March 18, 2021 to inform Your
Honor of the parties’ request to have a settlement conference rather than a court-annexed
mediation. The parties respectfully request that any settlement conference not be scheduled until
at least July 2021, after the parties have been able to engage in fact discovery, which ends on
September 30, 2021.

        We thank the Court for its attention to this matter.


                                               Respectfully submitted:


                                               LEWIS & LIN LLC

                                               _/s/ Brett E. Lewis
                                               Brett E. Lewis
Case 1:20-cv-04678-FB-RLM Document 32 Filed 04/30/21 Page 2 of 3 PageID #: 222




cc: Counsel of Record (via ECF)




                                      2
Case 1:20-cv-04678-FB-RLM Document 32 Filed 04/30/21 Page 3 of 3 PageID #: 223




                                 CERTIFICATE OF SERVICE

       I hereby certify that on April 30, 2021, a true and correct copy of the foregoing document
was electronically filed with the Court and served on all counsel of record via CM/ECF.

                                                    /s/ Brett E. Lewis
                                                    Brett E. Lewis, Esq.
                                                    Lewis & Lin LLC
                                                    77 Sands Street, 6th Floor
                                                    Brooklyn, NY 11201
                                                    Tel: (718) 243-9323
                                                    Fax: (718) 243-9326
                                                    Email:brett@iLawco.com




                                                3
